EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Kyle Eppele, Registration No. 34,155 on 06/13/2022.

 	The following claims have been amended:
 	1. (Currently Amended) A method comprising:
 	automatically determining actions, by a machine learning system using transformational randomization, by:
 	obtaining a situation set of a plurality of situations and an action set of a plurality of actions associated with contexts of a computer-implemented application; 
 	obtaining a plurality of left-hand side (LHS) equivalence transformations and a plurality of right-hand side (RHS) equivalence transformations based on a set of a plurality of rules for the application wherein LHS refers to a left hand side of a rule that indicates one or more preconditions and RHS refers to a right hand side of the rule that indicates one or more post-conditions caused by satisfaction of the preconditions;
 	obtaining a plurality of LHS randomizations based on combining the plurality of LHS equivalence transformations;
 	obtaining a plurality of RHS randomizations based on combining the plurality of RHS equivalence transformations;
 	obtaining a randomized context based on the plurality of LHS randomizations;
 	determining an action sequence based on the randomized context;
 	obtaining a randomized action sequence based on the plurality of RHS randomizations; and
 	determining a valid action based on a probability value of a randomized rule associated with the randomized action sequence wherein the valid action is further based on supervised or unsupervised training of a machine learning model.

7. (Currently Amended) The method of claim 1, wherein the probability value is determined as a minimum value of probabilities included in a set of values that include a prior probability value and a transformation probability value associated with a transformation of at least one 

8. (Currently Amended) A machine learning system comprising:
 	at least one hardware device processor; and
 	a computer-readable storage medium storing instructions that are executable by the at least one hardware device processor to:
 	obtain a situation set of a plurality of situations and an action set of a plurality of
actions associated with contexts of a computer-implemented application;
 	obtain a plurality of left-hand side (LHS) equivalence transformations and a plurality of right-hand side (RHS) equivalence transformations based on a set of a plurality of rules for the application wherein LHS refers to a left hand side of a rule that indicates one or more preconditions and RHS refers to a right hand side of the rule that indicates one or more post-conditions caused by satisfaction of the preconditions;
 	obtain a plurality of LHS randomizations based on combining the plurality of LHS
equivalence transformations;
 	obtain a plurality of RHS randomizations based on combining the plurality of RHS
equivalence transformations;
 	obtain a randomized context based on the plurality of LHS randomizations;
 	determine an action sequence based on the randomized context;
 	obtain a randomized action sequence based on the plurality of RHS randomizations;
and
 	determine a valid action based on a probability value of a randomized rule associated
with the randomized action sequence wherein the valid action is further based on supervised or unsupervised training of a machine learning model.

14.  (Currently Amended) The system of claim 8, wherein the probability value is determined as a minimum value of probabilities included in a set of values that include a prior probability value and a transformation probability value associated with a transformation of at least one 

15. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that are executable by at least one hardware device processor to:
 	automatically determine actions, by a machine learning system using transformational randomization, by:
 	obtaining a situation set of a plurality of situations and an action set of a plurality of actions associated with contexts of a computer-implemented application;
 	obtaining a plurality of left-hand side (LHS) equivalence transformations and a plurality of right-hand side (RHS) equivalence transformations based on a set of a plurality of rules for the application wherein LHS refers to a left hand side of a rule that indicates one or more preconditions and RHS refers to a right hand side of the rule that indicates one or more post-conditions caused by satisfaction of the preconditions;
 	obtaining a plurality of LHS randomizations based on combining the plurality of LHS equivalence transformations;
 	obtaining a plurality of RHS randomizations based on combining the plurality of RHS equivalence transformations;
 	obtaining a randomized context based on the plurality of LHS randomizations;
 	determining an action sequence based on the randomized context;
 	obtaining a randomized action sequence based on the plurality of RHS randomizations; and
 	determining a valid action based on a probability value of a randomized rule associated with the randomized action sequence wherein the valid action is further based on supervised or unsupervised training of a machine learning model.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the probability value is determined as a minimum value of probabilities included in a set of values that include a prior probability value and a transformation probability value associated with a transformation of at least one .

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Human Cognition (S. Rubin et al., “Modeling Human Cognition Using a Transformational Knowledge Architecture,” IEEE, published 2008) teaches an architecture for knowledge generation; random differences are learned by the system; the system utilizes situation -> action rules e.g., see Human Cognition Abstract, pages 2-4.  KASER (S. Rubin et al., “KASER: Knowledge Amplification by Structured Expert Randomization,” IEEE, published Dec. 2004) teaches a system that simulates reasoning; the system utilizes context->antecedent rules; elements of a decision tree can be replaced e.g., see KASER Abstract, pages 2318-2320.   Rubin (US 8,280,831) teaches cases including a consequent and antecedent; the system can generate new rules by replacing an antecedent feature e.g., see Rubin col. 8, lines 45-52; col. 9, lines 6-18; col. 9, lines 30-38.

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143